Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 and 17-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Response to Arguments
Applicant’s amendments as filed on 07/12/2022 have been fully considered and entered. However, Applicant's arguments as filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that cited references fail to teach all the newly amended features of independent claims 1 and 17 (remarks, page 9, 4th paragraph).
In reply examiner asserts that Sasaki has been successfully shown to teach that a built-in application may include a plurality of built-in applications to be started/installed, and when specific application is called, the value included in the installation package of the built-in application is acquired  and analyzed to determine whether the automatic authentication function is enabled or disabled in order to start or not start the authentication processing at the time of start/install of each built-in application, paragraphs 45, 75-76, moreover a built-in application may be stored in another device such as another device 10, 20 or a server device. In this case, the image forming apparatus 10 starts the built-in application by communicating with another device at the time of installing the built-in application, wherein the image forming apparatus 10 may acquire the application setting value  from another device, paragraphs 84-85.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “what is to be installed includes both a native application and a Web application and a determination of a type of application (whether the application has a setting value) is made to cause the processing to branch according to applications based on the determination” (see remarks page 10, first paragraph) and “setting value is acquired from an external server in a case of the Web application”, “the determination process to determine whether each application is an application having a setting value (native application) or an application not having the setting value (Web application), or causing the processing for acquiring the setting value, to branch according to the determination” (see remarks page 10, second paragraph)), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the applicant’s arguments regarding claim 19, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Anders and applicant’s arguments have been rendered moot, please see detailed rejection(s) below in view of Anders.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al., US 2018/0039453 in view of Sasaki, US 2020/0137255.
Regarding claim 1, Nakajima discloses an information processing device (electronic device 12 such as image forming apparatus, MFP, paragraphs 76, 78) to be a subject of appliance registration in a management server (server 10, fig. 1 which does the registering of applications, paragraphs 118-120), the information processing device comprising:
circuitry (CPU 611 of MFP, fig. 3, paragraphs 91-92) configured to acquire identification information for identifying the information processing device (paragraphs 101, 110, fig. 8, "The item "device configuration information ID" is an example of information for uniquely identifying device configuration information that is a record in the device configuration information table. The item "device number" is an example of information for uniquely identifying the registered electronic device 12. When the electronic device 12 is not yet registered, the item "device number" is a blank space in which a device number of the electronic device 12 is not saved. When the electronic device 12 is registered, the device number of the electronic device 12 is stored at the item "device number”); 
transmit an appliance registration request to the management server (paragraph 135, “The device configuration managing unit 23 of the server apparatus 10 adds, to the device configuration information table 28, the device configuration information in which the specified description is registered, and returns the device configuration information ID of the added device configuration information to the controller client apparatus 14 (step S16). The device configuration information creating unit 44 of the controller client apparatus 14, which has received the returned device configuration information ID, displays a device configuration information management screen, for example, as illustrated in FIG. 19”), the appliance registration request being for the appliance registration in the management server to associate the identification information acquired with tenant information (tenant ID, paragraph 101) for identifying a tenant (paragraphs 124-126, “The operator operates the electronic device 12, and logs into the server apparatus 10. The electronic device 12 specifies a tenant and acquires device configuration information, etc., from the server apparatus 10, and performs a process of registering the device number in the device configuration information, etc.”); 
acquire setting value (paragraph 125, acquiring device configuration information, etc., from the server apparatus 10) for use in processing application (paragraph 126, “The electronic device 12 downloads the application from the server apparatus 10 and installs the application, based on the device configuration information, etc., in which the device number has been registered. Furthermore, the electronic device 12 acquires a setting file from the server apparatus 10 and applies the settings to the electronic device 12, based on the device configuration information, etc., in which the device number has been registered”);
 write (CPU 611 with operator, paragraph 125), to a storage (tables 28, fig. 4), the setting value for the application acquired (paragraphs 124-126, “The operator operates the electronic device 12, and logs into the server apparatus 10. The electronic device 12 specifies a tenant and acquires device configuration information, etc., from the server apparatus 10, and performs a process of registering the device number in the device configuration information, etc.”).
Nakajima fails to further teach determine, for each application installed in information processing device, whether the application includes a setting value; acquire setting value for use in processing application based on the determination of whether the application includes the setting value; wherein the setting value is acquired from an application in a case of the application determined as being an application having the setting value among a plurality of applications to be installed, and the setting value is acquired from an external device via a network in a case of an application determined as not having the setting value among the plurality of applications to be installed.
However, Sasaki teaches determining, for each application installed in information processing device, whether the application includes a setting value (processor determines for each built-in application installed in the image forming apparatus 10 that whether it includes the setting value indicating automatic authentication function as enabled or disabled, paragraphs 75-76, 45); acquire setting value for use in processing application based on the determination of whether the application includes the setting value (authentication processing for use in application is started based on determination whether the setting value for automatic authentication function is included or not, paragraphs 75-77);
wherein the setting value is acquired from an application in a case of the application determined as being an application having the setting value among a plurality of applications to be installed (built-in application may include a plurality of built-in applications to be started/installed, paragraph 45, and when specific application is called, the value included in the installation package of the built-in application is acquired  and analyzed to determine whether the automatic authentication function is enabled or disabled in order to start or not start the authentication processing at the time of start/install of each built-in application by calling the API that can be used only in the login state, paragraphs 75-76), 
and the setting value is acquired from an external device via a network (image forming apparatus 10 acquires application with setting values from communication apparatus 20 over the network NW, fig. 1) in a case of an application determined as not having the setting value among the plurality of applications to be installed (built-in application may be stored in another device such as another device 10, 20 or a server device. In this case, the image forming apparatus 10 starts the built-in application, which includes a plurality of built-in applications to be started/installed, paragraph 45, by communicating with another device at the time of installing the built-in application, paragraph 79. In this case, the image forming apparatus 10 may acquire the application setting value (indicating automatic authentication function as enabled or disabled) from another device. The application setting acquired from other devices is stored, for example, in the RAM 13 or storage 14, paragraphs 84-85).
Nakajima and Sasaki are combinable because they both teach image forming apparatuses with performing printing functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nakajima with the teachings of Sasaki for the benefit of having the image forming apparatus 10 not perform unnecessary functions and can omit redundant processing’s, which saves the time and effort taken by the user as taught by Sasaki at paragraph 82.
Regarding claim 2, Nakajima further discloses wherein the circuitry is configured to search for the application for which the setting value is to be set (paragraph 126).
Regarding claim 3, Nakajima further discloses wherein the circuitry is (CPU) configured to acquire license information representing a status of license assignment to the application (paragraphs 97-99, license status); and display the license information on the application (paragraphs 201-202, 222, displaying license information), wherein the circuitry acquires a setting value to be set to one of applications selected by an operation in response to an input (paragraphs 97-99, performing license management).
Regarding claim 4, Nakajima further discloses wherein the application to be installed in the information processing device serves to transmit information of the information processing device to the management server to store the information in a storage region corresponding to the tenant information and transmission of the information of the application is executable by writing of the setting value (paragraphs 124-126, “The operator operates the electronic device 12, and logs into the server apparatus 10. The electronic device 12 specifies a tenant and acquires device configuration information, etc., from the server apparatus 10, and performs a process of registering the device number in the device configuration information, etc.”).	
Regarding claim 5, Nakajima further discloses wherein the application to be installed in the information processing device is a contracted application associated with the tenant information (paragraphs 125-126, “The electronic device 12 specifies a tenant and acquires device configuration information, etc., from the server apparatus 10, and performs a process of registering the device number in the device configuration information, etc.…The electronic device 12 downloads the application from the server apparatus 10 and installs the application, based on the device configuration information, etc., in which the device number has been registered”).
Regarding claim 6, Nakajima further discloses wherein the setting value is acquired from the application (paragraph 126).
Regarding claim 7, Nakajima further discloses wherein the circuitry is (CPU with operator) configured to acquire a list of applications to be installed at the time of the appliance registration (paragraphs 124-126); and configured to control installation processing to the applications indicated by the list that was acquired, after the appliance registration (paragraphs 120-121, 126-127).
Regarding claim 8, Nakajima further discloses wherein the circuitry is configured to install, in response to the applications indicated by the list including a native application, the native application in accordance with a request (paragraph 126, “The electronic device 12 downloads the application from the server apparatus 10 and installs the application, based on the device configuration information, etc., in which the device number has been registered. Furthermore, the electronic device 12 acquires a setting file from the server apparatus 10 and applies the settings to the electronic device 12, based on the device configuration information, etc., in which the device number has been registered”).
Regarding claim 9, Nakajima further discloses wherein the circuitry is configured to generate, in response to the applications indicated by the list including a Web application (“The device configuration application may be a web application operating in the browser, or an installed application”, paragraph 158), a shortcut icon in accordance with a request, the shortcut icon serving to designate a path including an execution file of the Web application (paragraph 152, registering a record in the setting file information table 30 of FIG. 9, based on a file path returned from the file managing unit 25. The item "status" in the record, which has been registered in the setting file information table 30, becomes preparation completed).
Regarding claim 10, Nakajima further discloses wherein after the application indicated by the list is installed, writing, to the storage, a setting value for the application (paragraphs 124-126, “The operator operates the electronic device 12, and logs into the server apparatus 10. The electronic device 12 specifies a tenant and acquires device configuration information, etc., from the server apparatus 10, and performs a process of registering the device number in the device configuration information, etc.…The electronic device 12 downloads the application from the server apparatus 10 and installs the application, based on the device configuration information, etc., in which the device number has been registered. Furthermore, the electronic device 12 acquires a setting file from the server apparatus 10 and applies the settings to the electronic device 12, based on the device configuration information, etc., in which the device number has been registered”).
Regarding claim 11, Nakajima further discloses wherein the circuitry is (CPU) configured to perform authentication according to authentication information input via an input unit before the setting value is written, wherein in response to a success of the authentication, the setting value for the application is written to the storage (paragraphs 129-132, 159, 190, performing user authentication, and when the login is successful, returning an authentication ticket and displaying a tenant selection in which a tenant ID is input and then application setting values are stored).
Regarding claim 12, Nakajima further discloses wherein the circuitry is configured to determine whether the application to be installed at the time of the appliance registration is a licensed application, wherein, a setting value for the licensed application determined among the applications is written to the storage (paragraphs 109-110 determining “license key”).
Regarding claim 14, Nakajima further discloses wherein the circuitry is configured to control uninstallation processing to the installed application at the time of the appliance registration, in response to input operation, and after the uninstallation processing, cancel setting by writing, to the storage, a previous setting value for the application installed at the time of the appliance registration, the previous setting value being set before the setting value is written (paragraphs 233-239, 255, uninstallation processing and invalidation).
Regarding claim 15, Nakajima further discloses wherein in response to an input operation, the circuitry cancels setting by writing, to the storage, a previous setting value, before the setting value, for the application installed at the time of the appliance registration (operator performs an operation of installing the application. The operator operates the electronic device 12, and logs into the server apparatus 10. The electronic device 12 specifies a tenant and acquires device configuration information, etc., from the server apparatus 10, and performs a process of registering the device number in the device configuration information, etc. The electronic device 12 downloads the application from the server apparatus 10 and installs the application, based on the device configuration information, etc., in which the device number has been registered. Furthermore, the electronic device 12 acquires a setting file from the server apparatus 10 and applies the settings to the electronic device 12, based on the device configuration information, etc., in which the device number has been registered and an installation operation of installing the application performed at the electronic device 12 in the user environment by the operator, with respect to the operation scenario illustrated in FIG. 12, paragraphs 125-127).
Regarding claim 17, it recites similar features as claim 1 except it’s a method claim, thus rationale as applied for claim 1, also applies for claim 17.
Regarding claim 18, Nakajima further discloses wherein the license information is information for certifying a subscription or a contract for the application by the tenant, and includes information representing a number of appliances and a number of users that can use the contracted application (paragraphs 98-100, 138-140, note that license management information and tenant IDs are used to certify/validate or vice versa for use of the application, fig. 5 shows the number of tenants with their status and registration, further see paragraph 199-205).
Regarding claim 20, Combination of Nakajima with Sasaki further teaches wherein the circuitry is configured to acquire the setting value included in the application in response to the determination that the application includes the setting value (Sasaki, processor determines for each built-in application installed in the image forming apparatus 10 that whether it includes the setting value indicating authentication function is enabled or disabled and API’s are called and authentication processing for use in application is started based on determination whether the setting value for authentication function is included or not, paragraphs 75-82), and make a request for the setting data to an external device in response to the determination that the application does not include the setting value (Sasaki, paragraphs 79-84, API list in the auxiliary storage device 14 or built-in applications may be stored in another external device and request is then made to those external devices for obtaining setting values based on determination).
Nakajima and Sasaki are combinable because they both teach image forming apparatuses with performing printing functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nakajima with the teachings of Sasaki for the benefit of having the apparatus not perform unnecessary functions to save time and effort taken by the user as taught by Sasaki at paragraph 82.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al., US 2018/0039453 in view of Sasaki, US 2020/0137255 as applied in claim 1 above and further in view of Shibao, US 2004/0046972.
Regarding claim 13, Nakajima fails to further disclose wherein the circuitry is configured to display, before a setting value is written, a warning that the information processing device is to restart due to the setting value.
However, Shibao teaches circuitry is configured to display, before a setting value is written, a warning that the information processing device is to restart due to the setting value (alert is displayed to user notifying that current settings as set would lead to impossibility of process continuation and would require a restart unless settings are changed, paragraph 335).
Nakajima, Sasaki and Shibao are combinable because they all teach image processing apparatuses with performing input/output functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nakajima & Sasaki with the teachings of Shibao for the benefit of being able to effectively and efficiently informing the user of non-executable settings thereby reducing a user's load concerning the restart of the process while the processing is performed as taught by Shibao at paragraph 335.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al., US 2018/0039453 in view of Sasaki, US 2020/0137255 as applied in claim 1 above and further in view of Anders et al., US 2020/0218636.
Regarding claim 19, Combination of Nakajima with Sasaki further teaches wherein the circuitry is configured to determine that the application includes the setting value when the application is a native application (Sasaki, paragraphs 75-77 it is determined for installed built-in application (native application) to have the authentication function setting value or not).
Nakajima with Sasaki fail to further teach determining that application does not include setting value when the application is a Web application.
However, Anders teaches determining that application does not include setting value when the application is a Web application (based on deep analysis by module 132 of various settings and values, it can determine the category of the application such as native or web, paragraphs 28, 37).
Nakajima and Sasaki are combinable with Anders because they all teach performing image processing with image forming using the printing apparatuses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nakajima and Sasaki with the teachings of Anders for the benefit of effectively determining the application type to improve the efficiency of the type of image processing required as taught by Anders at paragraph 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han, US 2019/0199882 – teaches “a type of application to be introduced on the application market site (native application or web application) is set. For example, when “Native” is selected in the application type setting field G120, the type of the application to be registered is “native application”, and when “Web” is selected in the application type setting field G120, the type of the application to be registered is “Web application””, paragraph 132.
Han, US 2019/0373130 – teaches “determining that the application requires to be installed when "installation reservation" are included in the setting in processing reservation setting information stored in the setting storage unit 273 for the application determined as the installation candidate described above. On the other hand, when the " installation reservation" is not included in the setting in the processing reservation setting information for the application determined as the installation candidate described above”, paragraph 160.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672